Citation Nr: 0202909
Decision Date: 03/27/02	Archive Date: 05/09/02

DOCKET NO. 00-09 358A              DATE MAR 27, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a low back
disorder.

2. Entitlement to service connection for a dental condition
(claimed as due to altitude).

(The issues of entitlement to service connection for a heart
disorder, a bilateral leg (knee) disorder, and a right hip disorder
(the latter two issues to include as secondary to the veteran's low
back disorder) will be the subject of a later decision.)

REPRESENTATION

Appellant represented by: John Stevens Berry, Attorney

ATTORNEY FOR THE BOARD 

M. Vavrina, Associate Counsel 

INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") served
on active duty from February 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a September 1999 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Lincoln, Nebraska, which, in pertinent part, denied the veteran's
claims for service connection for a heart disorder, a low back
disorder, a bilateral leg disorder, a right hip disorder, and a
dental condition as not well grounded. During the pendency of the
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) became
effective. Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103,
5103A, 5107 (West Supp. 2001). This liberalizing legislation is
applicable to the appellant's claims and essentially eliminates the
requirement that a claimant submit evidence of a well-grounded
claim. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). After
additional development, the RO subsequently denied service
connection for these disorders on the merits.

Except for the issue of entitlement to service connection for a
dental condition, the remaining issues are the subject of
additional development pursuant to authority granted by 67 Fed.
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R.
19.9(a)(2)). After completion of the development, the Board will
give notice of the development as required by Rule of Practice 903.
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38
C.F.R. 20.903.) Following notice of development and review of any
response to that notice, the Board will prepare a separate decision
addressing the issues of service connection for low back, bilateral
leg (knee), right hip, and heart disorders. Finally, the Board
observes that the issues of service connection for hip and leg
(knee) disorders are so closely intertwined

- 2 -

with the low back disorder issue that a final decision on the
issues of entitlement to service connection for bilateral leg
(knee) and right hip disorders cannot be rendered until a decision
on the issue of service connection for a low back disorder has been
rendered, and thus are "inextricably intertwined." See Harris v.
Derwinski, 1 Vet. App. 180, 183 (1991).

FINDINGS OF FACT

1. The RO has expended sufficient efforts to obtain all relevant
evidence necessary to decide the claim for service connection for
a dental condition.

2. An unappealed June 1954 RO decision denied service connection
for a low back injury.

3. Evidence added to the record since the June 1954 RO decision is
so significant that it must be considered to decide fairly the
merits of the appellant's claim for entitlement to service
connection for a low back disorder.

4. An asserted dental condition claimed due to altitude is not a
disability for compensation purposes.

CONCLUSIONS OF LAW

1. The June 1954 RO decision that denied a claim for service
connection for a low back injury is final. 38 U.S.C.A. 5108, 7105
(West 1991 & Supp. 2001); 38 C.F.R. 20.302, 20.1103 (2001).

2. New and material evidence to reopen the appellant's claim for
service connection for a low back disorder has been received. 38
U.S.C.A. 5103, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
3.156(a), 20.1103 (2001).

3 -

3. Entitlement to service connection for a dental condition for
purposes of payment of disability compensation is precluded by law.
38 U.S.C.A. 5103, 5103A, 5107, 7104(c) (West 1991 & Supp. 2001); 38
C.F.R. 3.381, 3.382, 4.149 (1998); 38 C.F.R. 3.381, 4.150 (2001);
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended
at 38 C.F.R. 3.102, 3.159 and 3.326(a)).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Besides eliminating the requirement that a claimant submit evidence
of a well- grounded claim, the Veterans Claims Assistance Act of
2000 (VCAA) provides that VA will assist the claimant in obtaining
evidence necessary to substantiate a claim. Specifically, it
requires VA to notify the claimant and the claimant's
representative, if any, of information required to substantiate a
claim, a broader VA obligation to obtain relevant records and
advise a claimant of the status of those efforts, and an enhanced
requirement to provide a VA medical examination or obtain a medical
opinion in cases where such a procedure is necessary to make a
decision on a claim. VA has also revised the provisions of 38
C.F.R. 3.159, effective November 9, 2000, in view of the new
statutory changes. See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to
be codified as amended at 38 C.F.R. 3.102, 3.159 and 3.326(a)). VA
is not required to provide assistance to a claimant if there is no
reasonable possibility that such assistance would aid in
substantiating the claim. The Board also notes that the provisions
of the VCAA do not require VA to reopen a claim that has been
disallowed except when new and material evidence is presented as
described in 38 U.S.C.A. 5108 (West 1991).

The Board is cognizant of the fact that, in the September 1999
rating decision, the RO denied the veteran's service-connection
claims as "not well grounded". However, after examining the record,
the Board is satisfied that all relevant facts pertaining to
service connection for a dental condition have been properly
developed. The appellant's service medical records, VA examination
reports, and recent non-VA medical records have been associated
with the claims file. The Board further finds that the veteran was
provided adequate notice as to the evidence

- 4 -

needed to substantiate his claim, and the RO has made satisfactory
efforts to ensure that all relevant evidence has been associated
with the claims file. In this regard, the Board notes that, in a
letter dated May 2, 2001, the RO requested that the veteran provide
medical evidence of a current disability and of treatment since
discharge from service and a medical opinion stating that his
claimed disorder was due to or aggravated by service. The veteran
replied that he had neither further evidence to submit nor was
there further evidence that he wanted VA to obtain. Accordingly, no
further notice to the veteran or assistance in acquiring evidence
is required by the new statute and regulations. 38 U.S.C.A. 5103,
5103A (West Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to
be codified as amended at 38 C.F.R. 3.102, 3.159 and 3.326(a)).

The Board finds no prejudice to the veteran in this case by
proceeding with an adjudication of the question of entitlement to
service connection for a dental condition because the RO has
complied with the notice provisions of the VCAA. In the June 2001
Supplemental Statement of the Case (SSOC), the RO specifically
notified the veteran that to establish entitlement to service
connection there must be evidence of a current disability, evidence
of disease or injury during service, and evidence of a link between
the disability and service. Moreover, all of the relevant evidence
was considered. As such, the Board finds that there has been no
prejudice to the veteran that would warrant a remand, the veteran's
procedural rights have not been abridged, and the Board will
proceed with appellate review. Bernard v. Brown, 4 Vet. App. 384,
393 (1993).

I. New and Material Evidence Claim

The first issue before the Board is whether the veteran has
submitted new and material evidence to reopen his previously denied
claim of entitlement to service connection for a low back injury.
The requirement of submitting new and material evidence to reopen
a claim is a material legal issue that the Board is required to
address on appeal. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed.
Cir. 1996).

- 5 -

The Board notes that the RO first denied the veteran's claim of
entitlement to service connection for a low back injury in a June
1954 rating decision for failure to prosecute his claim, noting
that the veteran had not submitted evidence showing continuity of
symptoms related to his in-service back injury since his discharge
from service. By a letter dated June 23, 1954, the veteran received
written notification of this action and was advised of his
appellate rights, but no appeal was initiated within one year of
the notification. In March 1999, the veteran sought to reopen his
claim for service connection for a low back disorder, adding claims
for service connection for a bilateral leg (knee) disorder and a
right hip disorder secondary to his back disorder. In a September
1999 decision, the subject of this appeal, the RO apparently
reopened the veteran's claim for service connection for a low back
disorder and determined that the claim was not well grounded. The
veteran was notified of the decision and was advised of his
appellate rights the same month; he perfected an appeal within one
year of the notification. Subsequently, based on a review of the
claim following the enactment of the VCAA, the RO reaffirmed its
denial of service connection for a low back disorder on the merits.

Since the veteran did not perfect an appeal of the June 1954 RO
decision, it became final and is not subject to revision on the
same factual basis. 38 U.S.C.A. 7105 (West 1991 & Supp. 2001); 38
C.F.R. 3.104(a), 20.1103 (2001).

The Board finds that in this case, although the veteran and his
representative were not advised by VA of the information required
to reopen the claim, the Board may proceed with appellate review.
In this regard, the Board notes that the RO, in a June 2001 SSOC,
explained what was needed to establish service connection for a low
back disorder. Moreover, in a May 2001 letter to the veteran, the
RO explained the evidence needed to substantiate his claim and
asked for additional information from the veteran. The veteran did
not submit additional information in reply and the RO decided the
claim on the merits. In light of the above and the decision herein
to reopen the veteran's claim for service connection for a low back
disorder, the Board finds no prejudice to the veteran and will
proceed with appellate review.

- 6 -

See 38 C.F.R. 3.159(c)(4)(C)(iii), 66 Fed. Reg. 45,620 (Aug. 29,
2001); see also Bernard, supra.

When a claim to reopen is presented, a two-step analysis is
performed. The first step of the analysis is a determination of
whether the evidence presented or secured since the last final
disallowance of the claim is "new and material." See Elkins v.
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.
5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). New
and material evidence is evidence not previously submitted to
agency decisionmakers which bears directly and substantially upon
the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (2001). Second, if VA determines that the evidence
is new and material, VA may then proceed to evaluate the merits of
the claim on the basis of all evidence of record, but only after
ensuring that the duty to assist has been fulfilled. See Winters v.
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the
analysis set forth in Elkins), overruled on other grounds sub nom.
Winters v. Gober, 219 F-3d 1375, 1378 (Fed. Cir. 2000); Elkins,
supra. The second step becomes applicable only when the preceding
step is satisfied. See Vargas-Gonzalez v. West, 12 Vet. App. 321,
325 (1999). In order for evidence to be sufficient to reopen a
previously disallowed claim, it must be both new and material. If
the evidence is not material, the inquiry ends and the claim cannot
be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999),
appeal dismissed, 214 F.3d 1331 (Fed. Cir. 2000), and cert. denied
sub nom. Smith v. Principi, 531 U.S. 1144 (2001).

The Board has reviewed all the evidence of record, and for the
reasons and bases set forth below, concludes that new and material
evidence has been received to reopen the appellant's claim for
service connection for a low back disorder. See 38 U.S.C.A. 5108,
7105(c) (West 1991); 38 C.F.R. 3.156(a).

At the time of the RO's June 1954 decision, the relevant evidence
of record included: the appellant's service medical records; a May
1954 Department of the

- 7 -

Army response transmitting service dental and medical records; an
April 1954 RO letter to the veteran asking for additional evidence
to support his claim; and the appellant's original claim. The RO's
decision in June 1954 was based on the failure of the veteran to
submit any evidence showing that disability from his back injury
had continued since service discharge and was still disabling.

The relevant evidence associated with the claims file after the
RO's June 1954 rating decision includes: a July 1998 private
hospital report; August 2000 and September 2001 VA examination
reports; a June 2000 statement from a private physician, W. M. S.,
M.D., indicating that the veteran has degenerative disk disease of
the lumbosacral spine and right knee and hip pain secondary to
injuries sustained when he was thrown around in a bomber during
World War II; and various statements by the veteran and his
representative.

The June 2000 private physician statement and the August 2000 and
September 2001 VA examination reports are material as they include
diagnoses of degenerative disk disease of the lumbosacral spine and
opinions concerning the possible relationship of this disorder to
an in-service back injury. This evidence suggests that the
veteran's symptomatology continued after his discharge from
service. The Board concludes that the private physician's statement
and VA examination reports constitute new and material evidence.
This evidence is so significant that it must be considered in order
to decide fairly the merits of the appellant's claim for service
connection for a low back disorder. 38 C.F.R. 3.156. As new and
material evidence has been presented, the claim for service
connection for a low back disorder is reopened. 38 U.S.C.A. 5103,
5108, 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 3.156(a); 66 Fed.
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 38
C.F.R. 3.102, 3.159 and 3.326(a)).

II. Service Connection for a Dental Condition Claimed as Due to
Altitude

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active military,
naval, or air service. See 38 U.S.C.A. 1110 (West Supp. 2001); 38
C.F.R. 3.1(k), 3.303(a) (2001). Service

- 8 -

connection may also be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d). Further, if a condition noted during service is
not shown to be chronic, then generally, a showing of continuity of
symptoms after service is required for service connection. See 38
C.F.R. 3.303(b). Additionally, service connection may be granted
for a disorder found to be proximately due to, or the result of, a
service-connected disability, including on the basis of
aggravation. 38 C.F.R. 3.310; Allen v. Brown, 7 Vet. App. 439
(1995). Generally, when a veteran contends that a service-connected
disorder has caused a new disability, there must be competent
medical evidence that the secondary disability was caused or
chronically worsened by the service-connected disability. See
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7
Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134
(1994).

Service connection connotes many factors but basically it means
that the facts, shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service. In order to prevail in a claim for service connection
there must be medical evidence of a current disability as
established by a medical diagnosis; of incurrence or aggravation of
a disease or injury in service as established by lay or medical
evidence; and of a nexus between the in-service injury or disease
and the current disability as established by medical evidence.
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Medical evidence is
required to prove the existence of a current disability and to
fulfill the nexus requirement. Lay or medical evidence, as
appropriate, may be used to substantiate service incurrence.

The Board notes that, during the pendency of this appeal, VA
regulations regarding dental disorders were revised, effective June
8, 1999. See 64 Fed. Reg. 30,392 (June 8, 1999). Regulations in
effect when this claim was filed by the appellant in March 1999
provided that treatable carious teeth, replaceable missing teeth,
dental or alveolar abscesses, periodontal disease (pyorrhea), and
Vincent's stomatitis were not disabling conditions, and could be
considered service connected solely for the purpose of determining
entitlement to dental examinations or outpatient treatment

9 -

pursuant to 38 C.F.R. 17.120 (now 38 C.F.R. 17.161). See 38 C.F.R.
4.149 (1998). Regulations in effect when this claim was filed in
1999 also provided that neither pyorrhea nor gingivitis could be
considered a disease entity and, therefore, were not ratable. 38
C.F.R. 3.382(c) (1998).

As revised in June 1999, the reference in 38 C.F.R. 4.149 regarding
the dental disabilities for which service connection was precluded
was eliminated, but nearly identical language was entered in 38
C.F.R. 3.381(a). Treatable carious teeth continued to be identified
as being disability which may be service connected solely for the
purpose of establishing eligibility for outpatient dental
treatment. In addition, all of 38 C.F.R. 3.382, which allowed for
the establishment of service connection for Vincent's disease
and/or pyorrhea under specific circumstances, but, as noted above,
stated that periodontal disease was not a ratable disease entity,
was eliminated. Dental disabilities which may be awarded
compensable disability ratings are now set forth under 38 C.F.R.
4.150 (2001). These disabilities include chronic osteomyelitis or
osteoradionecrosis of the maxilla or mandible, loss of the
mandible, nonunion or malunion of the mandible, limited
temporomandibular motion, loss of the ramus, loss of the condyloid
or coronoid processes, loss of the hard palate, loss of teeth due
to the loss of substance of the body of the maxilla or mandible and
where the lost masticatory surface cannot be restored by suitable
prosthesis, when the bone loss is a result of trauma or disease but
not the result of periodontal disease. 38 C.F.R. 4.150, Diagnostic
Codes 9900-9916 (2001).

Notwithstanding the changes enacted by the June 1999 amendments,
application of either the old or revised version of the regulations
to the facts in this case produces the same result because service
connection for dental disabilities, see 62 Fed. Reg. 8201, 8203
(1997) (under the new regulation, "periodontal disease" was to be
substituted for the terms "gingivitis," "Vincent's disease," and
"pyorrhea"), may be granted only for the purpose of establishing
eligibility for outpatient dental treatment in accordance with 38
C.F.R. 17.161. 38 C.F.R. 3.381 (2001). Hence, the Board need not
determine which version of the regulations is more favorable to the
facts in this case. Cf Karnas, 1 Vet. App. at 313.

- 10-

The Board observes further that the veteran's claim of service
connection for a dental condition for compensation purposes was
adjudicated by the RO solely under the June 1999 amendments. See
the September 1999 rating decision and the May 2000 Statement of
the Case (SOC). However, in view of the fact that both the old and
revised versions of the regulations produce the same result with
respect to his claim, the Board concludes that he will not be
prejudiced by a disposition of this issue at this time. Cf Bernard,
4 Vet. App. at 393. In addition, the Board finds that
notwithstanding the recent enactment of the VCAA, there is no undue
prejudice to the veteran as a result of the Board's disposition, as
the law specifically provides that VA is not required to provide
assistance to a claimant if there is no reasonable possibility that
such assistance will aid in substantiating the claim. See 38
U.S.C.A. 5103 (West Supp. 2001). For the reasons set forth below,
the Board finds that the veteran's claim for service connection for
a dental disorder lacks legal merit under the law and, therefore,
there is no reasonable possibility that further assistance or
development of the claim by the RO will result in a grant of the
benefit sought.

In view of the foregoing, the Board will deny entitlement to
service connection for a dental disorder for purposes of payment of
disability compensation. The Board observes that, in a September
1954 dental rating decision, the RO granted a claim for outpatient
dental treatment for the following teeth: 2, 3, 4, 5, 7, 13, 14,
15, 18, 19, 20, 21, 28, 29, 30, 31, which were all filled during
service. The medical evidence of record reflects that the appellant
wears upper and lower dentures. However, both sets of regulations
provide that dental conditions Such as what the veteran had
(treatable carious teeth) are service connectable only for
treatment purposes, not for compensation purposes. The Board is
bound by the regulations of the Department. 38 U.S.C.A. 7104(c)
(West 1991). Where the law and not the evidence is dispositive of
the issue before the Board, as in this case, the claim must fail
due to the absence of legal merit or the lack of entitlement under
the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
Accordingly, the veteran's appeal as to this issue is denied.

ORDER

New and material evidence sufficient to reopen the veteran's claim
for service connection for a low back disorder has been submitted
and the claim is reopened; the appeal is allowed to this extent
only and is subject to further development action by the Board.

Service connection for a dental condition for purposes of payment
of disability compensation benefits is denied.

BARBARA B. COPELAND 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o  These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims." (1) A "Notice
of Disagreement filed on or after November 18, 1988" Is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 12 - 



